Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Chamberlain (#55,044) on March 2, 2021.

The application has been amended as follows: 
Claims 37 and 38 have been amended as follows.
37.    (Twice Amended) A device for detecting a position of a hoisting frame, comprising:  at least one sensor which is connected movably to the hoisting frame and protrudes outside a periphery thereof in a position of use and which is movable between the position of use and a protected position lying within the periphery of the hoisting frame, wherein the hoisting frame is elongate and has two mutually opposite short sides, wherein each of the short sides has two mutually opposite ends with couplings arranged on or close to these ends, wherein the at least one sensor is an image sensor and at least one image sensor is arranged on each of the short sides at a position lying between the ends thereof, and wherein the hoisting frame has an upper side with means for suspension thereof from hoisting ; and further comprising biasing means for biasing the at least one image sensor from the protected position to the position of use.

38.    (Twice Amended) A device for detecting a position of a hoisting frame, comprising:  at least one sensor which is connected movably to the hoisting frame and protrudes outside a periphery thereof in a position of use and which is movable between the position of use and a protected position lying within the periphery of the hoisting frame, wherein the hoisting frame is elongate and has two mutually opposite short sides, wherein each of the short sides has two mutually opposite ends with couplings arranged on or close to these ends, and wherein the at least one sensor is an image sensor and at least one image sensor is arranged on each of the short sides at a position lying between the ends thereof, and further comprising means for connecting the at least one image sensor to a control system for a crane from which the hoisting frame is suspended[.]; and further comprising biasing means for biasing the at least one image sensor from the protected position to the position of use.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach a device for detecting a position of a hoisting frame comprising biasing means for biasing  at least one image sensor from a protected position to a position of use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652